Citation Nr: 1503980	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Huntington, West Virginia.


FINDINGS OF FACT

1. A chronic right knee disability was not manifested in active service or within one year of service separation; any current right knee disability is not otherwise etiologically related to such service.

2. A chronic left shoulder disability was not manifested in active service or within one year of service separation; any current right knee disability is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).

2. A left shoulder disability was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an August 2010 notice letter that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  VA's duty to locate and obtain additional records has been satisfied.  The Veteran has been provided a VA examination in conjunction with the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purpose of determining service connection, as it involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions and diagnoses provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for disabilities of the right knee and left shoulder as directly related to his period of active service.  While the evidence reveals that the Veteran currently suffers from degenerative joint disease of both the right knee and left shoulder, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records note the Veteran complained of twisting his right knee in September 1965 and suffered a dislocated shoulder in May 1966.  X-rays for the right knee were negative.  There are no further complaints of a right knee condition during service.  The Veteran was admitted to the clinic in June 1966 to treat his dislocated left shoulder.  At service separation in March 1967, the Veteran himself denied a painful or trick shoulder or knee.  See March 1967 Report of Medical History.  A clinical evaluation at the time found the Veteran's upper and lower extremities to be normal.  See March 1967 Report of Physical Examination.  Further, while the Veteran's history of a dislocated shoulder was noted, the clinician specifically noted there to be no residual of this injury.  No diagnosis of a right knee or left shoulder disability was noted.  As such, the Board finds the Veteran did not suffer from these disabilities during service or at service separation.

Post-service treatment records indicate the Veteran sought treatment for a right knee disability in September 2002.  At the time, he complained of right knee pain with an approximately two year history of giving way.  Records also relate that he first complained of a left shoulder condition in approximately May 2009.  The Board notes that these complaints of right knee and left shoulder conditions are, nearly 35 and 40 years following service separation, respectively.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board has considered the Veteran's statements that he began to suffer from right knee and left shoulder pain in service, which has persisted since.  See, e.g, September 2012 VA Form 9.  However, the Board finds these statements are not credible.  In this regard, the Board again observes service treatment records indicate the Veteran's right knee and left shoulder conditions were not ongoing during service.  Significantly, the Veteran himself denied shoulder or knee pain at service separation in March 1967.  Further, with respect to the left shoulder, while he complained of knee and neck pain as early as September 2002, he did not mention any sort of left shoulder pain until at least six years later, in May 2009.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of chronic knee and/or shoulder pain at service separation.  Instead, he affirmatively denied such pain.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his right knee and left shoulder disabilities.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from symptoms related to these disabilities continuously since active service, and service connection is not warranted for arthritis on this basis.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Finally, as there is no evidence of arthritis of the right knee or left shoulder within one year of service discharge, the presumption of service connection is not applicable.  See 38 C.F.R. §§ 3.307, 3.309(a). 

The Veteran was provided a VA examination in September 2010, at which time the examiner reviewed the entire claims folder and physically examined the Veteran.  Following this examination, the examiner opined that it is less likely as not that the Veteran's current degenerative joint disease of the right knee and/or left shoulder is related to active service.  In both instances, the examiner noted the timing of the in-service injury and the lack of complaints at service separation or for many years thereafter.

In sum, the Board finds that there is no evidence of a chronic right knee or left shoulder disability in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has not produced a competent medical opinion in support of his claim, and the report of a September 2010 VA examination contains a negative etiological opinion.  Further, the Board has found the Veteran's statements regarding the onset and continuity of symptomatology are not credible.

The Board acknowledges that the Veteran himself has claimed that he suffers from these disabilities as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for disabilities of the right knee and left shoulder, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).




ORDER

Service connection for a right knee disability is denied.  

Service connection for a left shoulder disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


